ADVISORY BOARD AGREEMENT

 

THIS ADVISORY BOARD AGREEMENT is made effective as of September 17, 2015, (the

"Effective Date") by and between Lans Holdings, Inc., a Nevada corporation (the
"Company"), and Dave Christensen of Enterprise Technology Consulting, Inc. (the
"Advisor") with offices at

6841 W. Dale Lane, Peoria, AZ 85383.

 

RECITALS

 

A. Company desires to obtain the services of Advisor to serve on the Company’s
Board of

Advisors (the “AB”), and the Advisor desires to serve on the AB, upon the
following terms and

conditions.

 

B. Company has spent significant time, effort, and money to develop certain
Proprietary

Information (as defined below), which Company considers vital to its business
and goodwill.

 

C. The Proprietary Information may necessarily be communicated to or received by
Advisor in

the course of serving on the AB for the Company, and Company desires to obtain
the Services

of Advisor, only if, in doing so, it can protect its Proprietary Information and
goodwill.

 

D. Company does not, however, desire to receive from Advisor, or for Advisor to
either induce

the use of or use in connection with the performance of the Services, any
information which is

confidential to or ownership of which resides in a third party, whether acquired
either prior to or

subsequent to Advisor's retention hereunder.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1. Advisory Board Member. Company hereby retains Advisor to serve on its
Advisory Board.

The term of this Agreement (the “Term”) shall be the period commencing on the
Effective Date and terminating upon three (3) days prior written notice
delivered by either party to the other for any reason.

 

Upon any termination of the Services as provided in the preceding sentence, this
Agreement shall terminate except that the provisions set forth in Sections 2.b,
4 and 6 of this Agreement shall survive such termination.

 

2. Position, Duties, Responsibilities.

 

a. Duties. Advisor shall perform those services (“Services”) as reasonably
requested by the Company from time to time, including but not limited to the
Services described on Exhibit A attached hereto. Advisor shall devote Advisor's
commercially reasonable efforts and attention to the performance of the Services
for the Company on a timely basis. Advisor shall also make himself available to
answer questions, provide advice and provide Services to the Company upon
reasonable request and notice from the Company.

 

b. Independent Contractor; No Conflict. It is understood and agreed, and it is
the

intention of the parties hereto, that Advisor is an independent contractor, and
not the employee,

agent, joint venturer, or partner of Company for any purposes whatsoever.

 

  

 

 

Advisor is skilled in providing the Services. To the extent necessary, Advisor
shall be solely responsible for any and all taxes related to the receipt of any
compensation under this Agreement. Advisor hereby represents, warrants and
covenants that Advisor has the right, power and authority to enter into this
Agreement and that neither the execution nor delivery of this Agreement, nor the
performance of the Services by Advisor will conflict with or result in a breach
of the terms, conditions or provisions of, or constitute a default under, any
contract, covenant or instrument under which Advisor is now or hereinafter
becomes obligated.

 

3. Compensation, Benefits, Expenses.

 

a. Compensation. As full and complete consideration of the Services to be
rendered

hereunder, the Company shall pay Advisor the Compensation described on Exhibit A
attached

hereto.

 

b. Reimbursement of Expenses. Company shall promptly reimburse Advisor for any

reasonable costs and expenses incurred by Advisor in connection with any
Services specifically

requested by Company and actually performed by Advisor pursuant to the terms of
this

Agreement. Each such expenditure or cost shall be reimbursed only if: (i) with
respect to costs

in excess of $100, individually, Advisor receives prior approval from the
Company’s President or

CFO or other executive for such expenditure or cost, and (ii) with respect to
costs in less than

$100, individually, provided Advisor furnishes to Company adequate records and
other

documents reasonably acceptable to Company evidencing such expenditure or cost.

 

4. Proprietary Information; Work Product; Non-Disclosure.

 

a. Defined. Company has conceived, developed and owns, and continues to conceive

and develop, certain property rights and information, including but not limited
to its business

plans and objectives, client and customer information, financial projections,
marketing plans,

marketing materials, logos, and designs, and technical data, inventions,
processes, know-how,

algorithms, formulae, franchises, databases, computer programs, computer
software, user

interfaces, source codes, object codes, architectures and structures, display
screens, layouts,

development tools and instructions, templates, and other trade secrets,
intangible assets and

industrial or proprietary property rights which may or may not be related
directly or indirectly to

Company's business and all documentation, media or other tangible embodiment of
or relating

to any of the foregoing and all proprietary rights therein of Company (all of
which are hereinafter

referred to as the "Proprietary Information"). Although certain information may
be generally

known in the relevant industry, the fact that Company uses it may not be so
known. In such

instance, the knowledge that Company uses the information would comprise
Proprietary

Information. Furthermore, the fact that various fragments of information or data
may be

generally known in the relevant industry does not mean that the manner in which
Company

combines them, and the results obtained thereby, are known. In such instance,
that would also

comprise Proprietary Information.

 

 2 

 

 



b. General Restrictions on Use. Advisor agrees to hold all Proprietary
Information in

confidence and not to, directly or indirectly, disclose, use, copy, publish,
summarize, or remove

from Company's premises any Proprietary Information (or remove from the premises
any other

property of Company), except (i) during the consulting relationship to the
extent authorized and

necessary to carry out Advisor's responsibilities under this Agreement, and (ii)
after termination

of the consulting relationship, only as specifically authorized in writing by
Company.

Notwithstanding the foregoing, such restrictions shall not apply to: (x)
information which Advisor

can show was rightfully in Advisor's possession at the time of disclosure by
Company; (y)

information which Advisor can show was received from a third party who lawfully
developed the

information independently of Company or obtained such information from Company
under

conditions which did not require that it be held in confidence; or (z)
information which, at the

time of disclosure, is generally available to the public.

 

c. Ownership of Work Product. All Work Product shall be considered work(s) made
by

Advisor for hire for Company and shall belong exclusively to Company and its
designees. If by

operation of law, any of the Work Product, including all related intellectual
property rights, is not

owned in its entirety by Company automatically upon creation thereof, then
Advisor agrees to

assign, and hereby assigns, to Company and its designees the ownership of such
Work

Product, including all related intellectual property rights. "Work Product"
shall mean any writings

(including excel, power point, emails, etc.), programming, documentation, data
compilations,

reports, and any other media, materials, or other objects produced as a result
of Advisor's work

or delivered by Advisor in the course of performing that work.

 

d. Incidents and Further Assurances. Company may obtain and hold in its own name

copyrights, registrations, and other protection that may be available in the
Advisor. Advisor

agrees to provide any assistance required to perfect such protection. Advisor
agrees to take

sure further actions and execute and deliver such further agreements and other
instruments as

Company may reasonably request to give effect to this Section 4.

 

e. Return of Proprietary Information. Upon termination of this Agreement,
Advisor

shall upon request by the Company promptly deliver to Company at Company’s sole
cost and

expense, all drawings, blueprints, manuals, specification documents,
documentation, source or

object codes, tape discs and any other storage media, letters, notes, notebooks,
reports,

flowcharts, and all other materials in its possession or under its control
relating to the

Proprietary Information and/or Services, as well as all other property belonging
to Company

which is then in Advisor's possession or under its control. Notwithstanding the
foregoing,

Advisor shall retain ownership of all works owned by Advisor prior to commencing
work for

Company hereunder, subject to Company's nonexclusive, perpetual, paid up right
and license to

use such works in connection with its use of the Services and any Work Product.

 

f. Remedies/Additional Confidentiality Agreements. Nothing in this Section 4 is

intended to limit any remedy of Company under applicable state or federal law.
At the request of

Company, Advisor shall also execute Company's standard "Confidentiality
Agreement" or

similarly named agreement as such agreement is currently applied to and entered
into by

Company's most recent employees.

 

 3 

 

 



5. Non-Compete. During the Term, Advisor shall provide the Company with prior
written notice

if Consultant intends to provide any services, as an employee, consultant or
otherwise, to any

person, company or entity that competes directly with the Company, which written
notice shall

include the name of the competitor. During the period that is six (6) months
after the termination

of this Agreement, Advisor shall provide the Company with written notice any
time that Advisor

provides any services, as an employee, consultant or otherwise, to any person,
company or

entity that competes directly with the Company.



 

6. Miscellaneous.

 

a. Notices. All notices required under this Agreement shall be deemed to have
been

given or made for all purposes upon receipt of such written notice or
communication. Notices to

each party shall be sent to the address set forth below the party's signature on
the signature

page of this Agreement. Either party hereto may change the address to which such

communications are to be directed by giving written notice to the other party
hereto of such

change in the manner provided above.

 

b. Entire Agreement. This Agreement and any documents attached hereto as
Exhibits

constitute the entire agreement and understanding between the parties with
respect to the

subject matter herein and therein, and supersede and replace any and all prior
agreements and

understandings, whether oral or written with respect to such matters. The
provisions of this

Agreement may be waived, altered, amended or replaced in whole or in part only
upon the

written consent of both parties to this Agreement.

 

c. Severability, Enforcement. If, for any reason, any provision of this
Agreement shall

be determined to be invalid or inoperative, the validity and effect of the other
provisions herein

shall not be affected thereby, provided that no such severability shall be
effective if it causes a

material detriment to any party.

 

d. Governing Law. The validity, interpretation, enforceability, and performance
of this

Agreement shall be governed by and construed in accordance with the laws of the
State of

Nevada. Venue for any and all disputes arising out of this Agreement shall be
the City of Las

Vegas, State of Nevada.

 

e. Injunctive Relief. The parties agree that in the event of any breach or
threatened

breach of any of the covenants in Section 4, the damage or imminent damage to
the value and

the goodwill of Company's business will be irreparable and extremely difficult
to estimate,

making any remedy at law or in damages inadequate. Accordingly, the parties
agree that

Company shall be entitled to injunctive relief against Advisor in the event of
any breach or

threatened breach of any such provisions by Advisor, in addition to any other
relief (including

damages) available to Company under this Agreement or under applicable state or
federal law.

 

f. Publicity. The Company shall, with prior written approval by Advisor, have
the right to

use the name, biography and picture of Advisor on the Company’s website,
marketing and

advertising materials.

 

 4 

 

 

IN WITNESS WHEREOF, each party hereto has duly executed this Agreement as of the

Effective Date.

 

Company

 

 

Signature: /s/ Trevor Allen

Name: Trevor Allen

Of Lans Holdings Inc.

Address: 800 BRICKELL AVE STE 900 MIAMI FL 33131

Advisory Board Member

 

 

Signature: /s/ David Christensen

Name: David Christensen

Of Enterprise Technology Consulting, Inc.

Address: 6841 W. Dale Lane

Peoria, AZ 85383

 

 

 

 5 

 

 

Exhibit A to Advisory Board Agreement

 

Services.

 

As a member of the Advisory Board, you shall:

 

_ Participate in periodic Advisory calls or meetings

_ Be accessible to Company to provide guidance on business and technology
strategy issues

on an as-needed basis.

 

Proposed: Advisor will provide expertise leadership and direction to help manage
the Board &

Advisory team members as well as any other TTI (Targets To Improve) Project
Owners through

the next 6 months of engagement as we deploy the LHI (Lans Holdings Inc.)
Business System

using the Strategy

 

Deployment Process. This includes:

1. X-Box Strategic Objectives (Single Document Business Plan / Roadmap)

 

a. Leading the team in completing the “X-Box Strategic Objectives” for 3 year, 2
year

and 1 year goals, as well as the TTI’s, with their respective (from X to Y by Z
date)

specific targets, and their individual Project Owners.

 

b. Personally coaching and guiding the individual Project Owners weekly/daily as

needed through project ownership and successful progress towards accomplishment.

 

c. Creating and leading monthly full team accountability reviews and coaching
each

team member how to effectively track and report their individual progress and/or

challenges.

 

d. Ultimately creating a Business System and Culture within The Company of

Ownership, Accountability, Collaboration, and Celebrating the Accomplishments

 

2. Project Ownership

 

a. Taking Ownership of Specific Projects within the TTI’s as agreed to by the
Board &

Advisory team members (see 4b)

 

3. Resource and Organizational Support

 

a. Assisting the Company to design an Organizational Assessment and Resource
game

plan.

 

b. Assisting the Company to successfully recruit the necessary team members to

complete the goals and objectives as outlined in the LHI Business Systems X-Box.

 

b. Assisting the Company to organize an Investor Proposal and Action Plan for
the

Company based on the X-Box Strategic Objectives.

 

 6 

 

 

Compensation.

 

The Company will compensate Advisor Three Thousand Five Hundred ($3500.00) USD
per

hour for deposit in the approved project X-Box Strategic Objectives.

 

The Company will compensate Advisor Two thousand Eight Hundred ($2800.00) USD
per

month for advisory services on approved projects.

 

The Company will compensate Advisor One Hundred Fifty ($150.00) USD per hour for
advisory

services on approved projects, beyond the scope of this initial agreement.

 

Upon signing, Advisor shall be issued shares in the total amount equal to thirty
thousand

($30,000) USD divided by the share value of the closing price on the date of
signing, subject to

transfer restrictions as imposed by the securities laws.

 

While serving as Advisor of the Company all sales and transfers would have to be
recorded,

including such filings with the Securities and Exchange Commission as are
required.

 

The initial term of the agreement is for twelve (12) months then will be
reviewed and any

relevant changes made to compensation and further terms.



 7 

 

